DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second adhesive".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-14 are rendered indefinite due to their dependency on indefinite claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-7, 10, 12-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2019/0074552) in view of Liu (US 10,135,076).
Regarding claim 1, Matsumoto discloses a battery pack (battery embedded structure Title, [Abstract]) comprising:
a plurality of battery cells (battery units 100, 100-2, 100-3 [0068]-[0074], Fig. 9A-9D), wherein each of the battery cells are bonded to a first surface of a first liner via a first adhesive (battery units on support carrier 250 having adhesive tape 252 [0068]-[0074], Fig. 9A-9D), wherein the first adhesive is configured to provide a first adhesive force between each of the battery cells and the first surface of the first liner (battery units on support carrier 250 having adhesive tape 252 [0068]-[0074], Fig. 9A-9D; adhesive tape is configured to provide a first adhesive force);
and a plurality of pads (plurality of pads 134 [0044]).
However, Matsumoto does not disclose each of the pads is bonded to a second surface of the first liner via a second adhesive, wherein the second adhesive is configured to provide a second adhesive force between each of the pads and the second surface of the first liner.
Liu discloses disposing electrically connecting electronic components (e.g., connecting pads of the components) to corresponding location on the metal traces (e.g.,…by applying a conductive adhesive) (C22/L58-C23/L3).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 1 reciting “wherein the second adhesive force is less than the first adhesive force”, while modified Matsumoto does not explicitly disclose the relative adhesive forces of the first adhesive to the second adhesive, there are only a finite number of solutions regarding the relative adhesive forces, namely, three possibilities: the first adhesive having an adhesive force that is larger than, equal to or less than the adhesive force of the second adhesive.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that the claimed relative adhesive forces was not of innovation but of ordinary skill and common sense.  In that instance, the fact that it was obvious to try might show that it was obvious.  And by choosing the relative adhesive forces in modified Matsumoto to have the claimed relative adhesive forces, which falls within one of the known solutions, one of ordinary skill in the art would not expect the battery pack to perform differently than the claimed device because Matsumoto teaches a battery embedded architecture (Abstract) in which the batteries are held in place and prevented from being removed.
Regarding claim 3, modified Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses each pad of the plurality of pads is coupled to a second liner (wiring layer 130 [0044]).
Regarding claim 4, modified Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses the second liner block UV light (wiring layer 130 [0044] includes a dielectric layer made of a resin material listed in paragraph [0046]).
Regarding claim 5, modified Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses each pad of the plurality of pads blocks UV light from reaching the first adhesive (plurality of pads 134 [0044] are not disclosed to be transparent or translucent).
Regarding claim 6, modified Matsumoto discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose at least two pads of the plurality of pads have a different thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of at least one of the pads, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 7, modified Matsumoto discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose at least two of the plurality of battery cells have a different thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of at least one of the battery units, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 10, Matsumoto discloses a method of manufacturing a battery pack (fabricating a battery embedded structure Title, [Abstract], [0068]-[0074], Fig. 9A-9D), the method comprising:
bonding a plurality of battery cells to a first surface of a first liner using a first adhesive (battery units on support carrier 250 having adhesive tape 252 [0068]-[0074], Fig. 9A-9D), wherein the first adhesive is configured to provide a first adhesive force between each of the battery cells and the first surface of the first liner (battery units on support carrier 250 having adhesive tape 252 [0068]-[0074], Fig. 9A-9D; adhesive tape is configured to provide a first adhesive force),
bonding a plurality of pads to a second surface of the first liner (plurality of pads 134 [0044]).
However, Matsumoto does not disclose the second adhesive is configured to provide a second adhesive force between each of the pads and the second surface of the first liner, and wherein the second adhesive force is less than the first adhesive force. 
Liu discloses disposing electrically connecting electronic components (e.g., connecting pads of the components) to corresponding location on the metal traces (e.g.,…by applying a conductive adhesive) (C22/L58-C23/L3).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 10 reciting “wherein the second adhesive force is less than the first adhesive force”, while modified Matsumoto does not explicitly disclose the relative adhesive forces of the first adhesive to the second adhesive, there are only a finite number of solutions regarding the relative adhesive forces, namely, three possibilities: the first adhesive having an adhesive force that is larger than, equal to or less than the adhesive force of the second adhesive.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that the claimed relative adhesive forces was not of innovation but of ordinary skill and common sense.  In that instance, the fact that it was obvious to try might show that it was obvious.  And by choosing the relative adhesive forces in modified Matsumoto to have the claimed relative adhesive forces, which falls within one of the known solutions, one of ordinary skill in the art would not expect the battery pack to perform differently than the claimed device because Matsumoto teaches a battery embedded architecture (Abstract) in which the batteries are held in place and prevented from being removed.
Regarding claim 12, modified Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses each pad of the plurality of pads is coupled to a second liner (wiring layer 130 [0044]).
Regarding claim 13, modified Matsumoto discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose at least two pads of the plurality of pads have a different thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of at least one of the pads, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 14, modified Matsumoto discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose at least two of the plurality of battery cells have a different thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of at least one of the battery units, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 15, Matsumoto discloses a method for installing a battery pack ([0079]), the method comprising:
disposing a battery pack within a chassis of an electronic device ([0079]);
wherein the battery pack comprises a plurality of battery cells (battery units 100, 100-2, 100-3 [0068]-[0074], Fig. 9A-9D) bonded to a first liner using a first adhesive (battery units on support carrier 250 having adhesive tape 252 [0068]-[0074], Fig. 9A-9D) providing a first adhesive force (battery units on support carrier 250 having adhesive tape 252 [0068]-[0074], Fig. 9A-9D; adhesive tape is configured to provide a first adhesive force), wherein a plurality of pads are bonded to a second surface of the first liner, and wherein the plurality of pads are bonded on an opposite side to a second liner (plurality of pads 134 [0044]; support carrier 250 [0072]); and
stripping away the second liner and the plurality of pads from the first liner to expose the first liner (a step of removing the support carrier 250 with adhesive tape 252 from the battery units [0072], Fig. 9C).
However, Matsumoto does not disclose a second adhesive providing a second adhesive force, wherein the second adhesive is less than the first adhesive force. 
Liu discloses disposing electrically connecting electronic components (e.g., connecting pads of the components) to corresponding location on the metal traces (e.g.,…by applying a conductive adhesive) (C22/L58-C23/L3).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 15 reciting “wherein the second adhesive force is less than the first adhesive force”, while modified Matsumoto does not explicitly disclose the relative adhesive forces of the first adhesive to the second adhesive, there are only a finite number of solutions regarding the relative adhesive forces, namely, three possibilities: the first adhesive having an adhesive force that is larger than, equal to or less than the adhesive force of the second adhesive.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that the claimed relative adhesive forces was not of innovation but of ordinary skill and common sense.  In that instance, the fact that it was obvious to try might show that it was obvious.  And by choosing the relative adhesive forces in modified Matsumoto to have the claimed relative adhesive forces, which falls within one of the known solutions, one of ordinary skill in the art would not expect the battery pack to perform differently than the claimed device because Matsumoto teaches a battery embedded architecture (Abstract) in which the batteries are held in place and prevented from being removed.
Regarding claim 17, modified Matsumoto discloses all of the claim limitations as set forth above.  Matsumoto further discloses stripping away the first liner from the plurality of battery cells to install the battery cells within the electronic device (electronic device [0079]; a step of removing the support carrier 250 with adhesive tape 252 from the battery units [0072], Fig. 9C).
Regarding claim 20, modified Matsumoto discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose at least two pads of the plurality of pads have a different thickness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of at least one of the pads, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2019/0074552) in view of Liu (US 10,135,076), as applied to claims 1, 3-7, 10, 12-15, 17 and 20 above, and further in view of Kojima et al. (JP 2009-043442) and as evidenced by Osamura et al. (US 2014/0130851).
Regarding claim 8, modified Matsumoto discloses all of the claim limitations as set forth above.  Although Matsumoto further discloses a step of removing the support carrier 250 with adhesive tape 252 from the battery units ([0072], Fig. 9C), the reference does not disclose the first liner is transparent to UV light.
Kojima discloses a protection film containing an adhesive material where adhesive force will be almost lost with heating or ultraviolet irradiation, and wherein the protection film with reduced adhesive force with heating or ultraviolet irradiation is peeled off ([Abstract]; protective film is made of a peelable adhesive film made of a resin such as PET, nylon, etc., see P2; protective film made by these resins can be used as translucent substrates as evidenced by Osamura [0162]).  Thus, use of the adhesive material to bond a battery and a film to later be peeled as disclosed in Kojima, wherein the adhesive material has the property of almost losing its adhesive force with ultraviolet irradiation, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because it would amount to nothing more than a use of a known adhesive material for its intended use in a known environment to accomplish an entirely expected result. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2019/0074552) in view of Liu (US 10,135,076), as applied to claims 1, 3-7, 10, 12-15, 17 and 20 above, and further in view of Kojima et al. (JP 2009-043442).
Regarding claim 9, modified Matsumoto discloses all of the claim limitations as set forth above.  Although Matsumoto further discloses a step of removing the support carrier 250 with adhesive tape 252 from the battery units ([0072], Fig. 9C), the reference does not disclose the first liner is transparent to UV light.
Kojima discloses a protection film containing an adhesive material where adhesive force will be almost lost with heating or ultraviolet irradiation, and wherein the protection film with reduced adhesive force with heating or ultraviolet irradiation is peeled off ([Abstract]; protective film is made of a peelable adhesive film made of a resin such as PET, nylon, etc., see P2, which are transparent resins).  Thus, use of the adhesive material to bond a battery and a film to later be peeled as disclosed in Kojima, wherein the adhesive material has the property of almost losing its adhesive force with ultraviolet irradiation, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because it would amount to nothing more than a use of a known adhesive material for its intended use in a known environment to accomplish an entirely expected result. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,734,615 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-2 of the instant application is anticipated by claim 1 of U.S. Patent No. 10,734,615 B2 since it recites a first adhesive having a first adhesive force prior to UV light exposure and a third adhesive force that is less than the first adhesive force after UV light exposure and a second adhesive providing a third adhesive force between pads and a second surface of a first liner having an adhesive force less than the first adhesive force.
Claims 3-9 of the instant application is substantially the same as claims 2-8 of U.S. Patent No. 10,734,615 B2, respectively.
Claims 10-11 of the instant application is anticipated by claim 9 of U.S. Patent No. 10,734,615 B2 since it recites a method of manufacturing a battery pack including a first adhesive having a first adhesive force prior to UV light exposure and a third adhesive force that is less than the first adhesive force after UV light exposure and a second adhesive providing a third adhesive force between pads and a second surface of a first liner having an adhesive force less than the first adhesive force.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a method for installing a battery pack comprising, among other things, a second adhesive having a second adhesive force that is less than a first adhesive force and a further step of exposing a first adhesive to UV light to reduce the first adhesive force to a third adhesive force that is less than the first adhesive force.
	The closest prior art includes a combination of Matsumoto et al. (US 2019/0074552), which discloses battery units on a support carrier 250 having an adhesive tape 252 with the support carrier 250 and adhesive tape 252 to be peeled off ([0068]-[0074], Fig. 9A-9D), and Kojima et al. (JP 2009-043442), which discloses a protection film containing an adhesive material where adhesive force will be almost lost with heating or ultraviolet irradiation, and wherein the protection film with reduced adhesive force with heating or ultraviolet irradiation is peeled off ([Abstract]).  However, the references, alone or in combination, fail to teach or suggest the claimed features above nor do the prior art provide any motivation for one skilled in the art to specifically choose a first adhesive used to bond batteries to a first liner having a first adhesive force greater than a second adhesive force of a second adhesive used to bond pads to another side of the first liner and having a third adhesive force after the first adhesive is exposed to UV light such that the third adhesive force is less than the first adhesive force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/27/2021